UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4187


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

DANIEL TAYLOR,

                       Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:12-cr-00570-WDQ-1)


Submitted:   January 30, 2015              Decided:   March 2, 2015


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Lucius T. Outlaw, III,
Assistant Federal Public Defender, Baltimore, Maryland, for
Appellant. Rod J. Rosenstein, United States Attorney, Scott A.
Lemmon, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Daniel Taylor pleaded guilty to a one-count indictment

for possession of a firearm by a convicted felon, in violation

of 18 U.S.C. § 922(g)(1) (2012).              Taylor reserved the right to

appeal from the district court’s order denying his motion to

suppress the firearm seized from his person during a traffic

stop.    On appeal, he argues that the traffic statute under which

he was stopped was unconstitutional.                He further contends that

the    district   court     made   clearly    erroneous      findings     of   fact

below.    We affirm.

            Taylor was a passenger in a vehicle that was stopped

for excessive window tint.               Under Maryland law, a person is

prohibited from operating a vehicle if “there is affixed to any

window of the vehicle any tinting materials added to the window

after    manufacture   of    the    vehicle   that    do   not   allow    a    light

transmittance through the window of at least 35%.”                        Md. Code

Ann., Transp. § 22-406(i)(1)(i) (2014) (“§ 22-406(i)” or “window

tint    statute”).        Under    the   statute,    a     police   officer     who

observes a vehicle in violation of the tinting statute may stop

the vehicle, charge the driver with the misdemeanor offense, and

issue a safety equipment repair order.                Md. Code Ann., Transp.

§ 22-406(i)(2) (2014).

            Taylor        first      argues      that        § 22-406(i)         is

unconstitutionally        vague    and   therefore    violates      due   process.

                                         2
Taylor contends that the statute is without guidance so that the

statute   permits       and      encourages    discriminatory      enforcement       by

police officers.        Taylor continues that, because the statute is

unconstitutional and the Government and police officers did not

put forward another ground for having reasonable suspicion to

conduct a traffic stop, and the court made erroneous factual

findings in concluding that the stop was supported by reasonable

suspicion,      the     firearm      should     have    been     excluded.          The

Government      moves       to    partially     dismiss    the     appeal    because

Taylor’s challenge to the constitutionality of the window tint

statute was not preserved.

           The clear terms of the plea agreement permit Taylor to

file an appeal contesting the district court’s order denying his

motion to suppress.              We find that the question of whether the

constitutionality        challenge     was     before   the     district    court    in

defense counsel’s argument is intertwined with the merits of his

challenge to the court’s suppression order and, thus, permits

our   review    to    determine       whether    the    issue    was   sufficiently

before the district court.            We therefore deny the motion.

           We        next        address      whether     Taylor       waived       his

constitutionality challenge.               It is a “settled rule” that this

court will not consider issues raised for the first time on

appeal absent exceptional circumstances.                  See In re Under Seal,

749 F.3d 276, 285 (4th Cir. 2014).               “Arguments raised in a trial

                                           3
court must be specific and in line with those raised on appeal.”

Id. at 287.       The argument is waived where the argument below was

“too    general     to    alert       the       district     court      to    the     specific

[objection].”       United States v. Bennett, 698 F.3d 194, 199 (4th

Cir. 2012), cert. denied, 133 S. Ct. 1506 (2013).                                 “To preserve

an argument on appeal, the [party] must object on the same basis

below as he contends is error on appeal.”                               United States v.

Zayyad, 741 F.3d 452, 459 (4th Cir. 2014).

            Taylor’s motion to suppress was a bare motion without

raising any specific objection.                       It did not cite the Maryland

window    tinting     statute.             The       Government     filed     a     responsive

pleading, which did not address the constitutionality of the

statute    because       it    was        not    on     notice      that     it     was   being

challenged.       At the motion hearing, Taylor did not request that

the court find the statute unconstitutional.                             While Taylor did

suggest during the hearing that police officers have unfettered

and    unconstitutional             discretion         in    determining          whether    to

initiate   a   stop      based       on   violation         of    the   statute,      Taylor’s

counsel also specifically stated that he was not “challenging

the constitutionality of window tinting as a basis for traffic

stop[s] in general.”           (J.A. 88).

            The    district         court’s       written        memorandum       opinion   did

not    indicate    that       the    constitutionality             of   the       statute   was

before it or analyze the traffic stop on that basis.                                Taylor did

                                                 4
not move to reconsider based on the court’s failure to address

an argument allegedly raised at the motion hearing.                       Nor did

counsel at any time identify which portion of the Constitution

was violated by the statute.              We determine that this kind of

general argument, without any reliance on legal citation, was

not intended as a constitutionality challenge, a fact enforced

by    counsel’s   admission        that       he   was    “not    addressing   the

constitutionality of the window tinting.”                 (J.A. 88).     Based on

the   record   before   us,   we    conclude       that   Taylor   has   forfeited

review of this issue.

           The only remaining issue preserved for review before

us is whether the district court properly credited Detective

Williams’ testimony regarding the tinting of the windows of the

vehicle in which Taylor was a passenger.                     We review factual

findings underlying a district court’s denial of a motion to

suppress for clear error and legal conclusions de novo.                    United

States v. Foster, 634 F.3d 243, 246 (4th Cir. 2011).                       We may

reverse for clear error only if “left with the definite and firm

conviction that a mistake has been committed.”                   United States v.

Wooden, 693 F.3d 440, 451 (4th Cir. 2012) (internal quotation

marks omitted).    Because the district court denied the motion to

suppress, we construe the evidence in the light most favorable

to the Government, the party prevailing below.                   United States v.

Black, 707 F.3d 531, 534 (4th Cir. 2013).                        We defer to the

                                          5
court’s credibility findings.                United States v. Griffin, 589

F.3d 148, 150 n.1 (4th Cir. 2009).

           The    “decision      to    stop   an    automobile      is    reasonable

where the police have probable cause to believe that a traffic

violation has occurred.”           Whren v. United States, 517 U.S. 806,

810 (1996).      Observation of any traffic violation, no matter how

minor,   gives    an   officer     probable    cause    to   stop    the    vehicle.

United States v. Hassan El, 5 F.3d 726, 731 (4th Cir. 1993).                       We

conclude that the district court did not clearly err in finding

that Detective Williams’ testimony was credible.                         Taking his

testimony as true, it is clear that the detectives had reason to

believe that the window tint was excessive, and the stop was

therefore proper.

           Accordingly,       we      deny    the    Government’s        motion   to

dismiss the appeal in part and affirm the judgment.                      We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the    materials      before    this     court   and

argument would not aid the decisional process.



                                                                            AFFIRMED




                                         6